DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 28-42 are pending as of the amendment of 5/6/20, and are considered herein.

Specification
	The specification is objected to.
	The specification fails to provide sequence identifier(s) in the Brief Description of the Drawings, for Figure 1.
	See Also: PTO-2301

Drawings
	The drawings are objected to.
	The drawings are not provided with sequence identifiers for the sequences in figure 1.
	See Also: PTO-2301

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 28 be found allowable, claims 30, 31, 32, 37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 30 differentiates itself from Claim 28, in that the cells expressing the IDS precursor are transduced with an rAAV.  However, this does not alter the scope of the claimed IDS precursor claimed.  Claim 31 differentiates itself from Claim 28, by the expression of the IDS precursor being under the control of a CB7 promoter.  However, this does not alter the scope of the claimed IDS precursor.  Claim 32 differentiates itself from that of Claim 28 by requiring that the IDS be expressed from a cDNA encoding it.  However, such does not alter the scope of the claimed IDS.  Claim 37 differentiates itself from Claim 28 by requiring that the IDS be expressed from an AAV9 or AAVrh10 vector.  However, such does not alter the scope of the claimed IDS.  Thus, in each case, the method of making not altering the scope of the composition made, these claims have substantially the same scope.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 and 30-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniele, et al. (2002) “Uptake of recombinant iduronate-2-sulfatase into neuronal and glial cells in vitro”, Biochimica et Biophysica Acta, 1588: 203-209.
Claim 28: Daniele teaches making hIDS by way of vector, in human glial and neuronal cells (e.g., p. 206, col. 2, section 3.5).  Further the neuronal cells, SK-N-BE, are from a human neuroblastoma, and the C6 glial cells are from a human glioma.  
Claims 30-31: the vector from which the protein is made is irrelevant, as the protein made is claimed, and there is nothing on the record or art to indicate that the vector type alters the structure of the protein made.
Claim 32: the protein was made from the cDNA (e.g., p. 204, section 2.3).
Claims 33-36, 38, and 39: as taught in the specification by Applicant, SEQ ID NO: 1 is the wild type human sequence, and thus, absent reasons to believe otherwise, the same is present in Daniele.  Further, the glycosylations, molecular weights, and modifications are taught by Applicant to develop from the production of the same enzyme in neuronal and glial cells.  Thus, Absent reason to believe otherwise, the structure is met. 
Claims 37 and 40: the vector is not shown on the record, nor in the art, to alter the structure of the encoded protein produced, and thus, absent reason to believe otherwise, the structure is the same.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 and 30-42 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trials Government Identifier: NCT00920647, retrieved at A Safety and Dose Ranging Study of Idursulfase (Intrathecal) Administration Via an Intrathecal Drug Delivery Device in Pediatric Patients With Hunter Syndrome Who Have Central Nervous System Involvement and Are Receiving Treatment With Elaprase® - Full Text View - ClinicalTrials.gov, by Takeda (Shire), first posted 6/15/2009, results first posted 5/16/2014, 11 pages as printed.
The reference teaches the intrathecal administration of Idursulfase (human iduronate-2-sulfatase), to patients, every 28 days, for 6 months (page 4).  Idursulfase is normal human IDS produced in a human cell line, and thus, has the normal glycosylations.  Thus, the compositions were so-present, and administered, treating the hunter syndrome.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a composition that exists in nature, without significantly more. The claim(s) recite(s) recombinant human IDS enzymes, produced recombinantly, and have specific PAGE-determined size, or various modifications, and at detectable levels, and/or mutants from wild type, or wild-type enzyme. This judicial exception is not integrated into a practical application because the enzyme exists in nature in the body and brain, either in natural form, or mutants which cause the MPSII diseases. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the compositions claimed do not have significantly more which produce a distinct property from that which exists in nature, which produces the same precursors.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1633